      Case 2:13-cv-02359-GEKP Document 50 Filed 09/03/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALEXANDER DRAIN,
              Petitioner                                    CIVIL ACTION

                                     v.
                                                            No.13-2359
 BRIAN COLEMAN, et al.,
              Respondents



       AND NOW, this JJday of1             ust, 2020, upon consideration of the Petitioner's

Motion for Relief pursuant to Federal Rule of Civil Procedure 60 (Doc. No. 4 7), it is hereby

ORDERED that the motion (Doc. No. 47) is DENIED.

                                                     BY THE COURT:
